Citation Nr: 0005794	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for condylomata 
acuminata, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to 
November 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision, the RO 
continued the 10 percent disability evaluation for 
condylomata acuminata.

The Board notes that the appellant had indicated that he 
wished to have a hearing before a Board Member at the RO.  
The appellant was notified of the January 10, 2000, hearing 
in a December 1999 letter; however, he did not appear for the 
hearing.  Therefore, there are no due process concerns.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Condylomata acuminata is currently manifested by brown and 
pedunculated lesions on the penis and anus.


CONCLUSION OF LAW

Condylomata acuminata is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the current 10 percent disability 
evaluation for his service-connected condylomata acuminata 
does not contemplate the severity of his skin disability.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for condylomata acuminata is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for condylomata acuminata was granted by 
means of a February 1981 rating decision and assigned a 
10 percent disability evaluation.  

The appellant underwent a VA examination in May 1996.  He 
reported that he last had lesions approximately two years 
previously.  The VA examiner stated that the appellant had 
brownish and pedunculated lesions on his penis and anus.  The 
VA examiner stated that there were no nervous manifestations.  
The VA examiner stated that pictures were taken and were 
attached to the examination report.  The diagnosis entered 
was condylomata acuminata.

In an October 1996 letter, Dr. Carol Fujiyoshi stated that 
the appellant's wife was being treated for condyloma and she 
listed several dates.  In a January 1997 note, Dr. William M. 
Milam stated that the appellant had rectal condylomas and 
that he needed general surgery.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

The appellant's service-connected condylomata acuminata is 
rated by analogy to eczema.  A 10 percent evaluation is 
available for eczema if there is exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
38 C.F.R. Part 4, Diagnostic Code 7806 (1999).  A 30 percent 
evaluation is available for eczema if it is characterized by 
exudation or constant itching, with extensive lesions or 
marked disfigurement.  Id.  A 50 percent evaluation is 
available for eczema if it is characterized with ulceration 
or extensive exfoliation or crusting, and systematic or 
nervous manifestations, or exceptionally repugnant.  Id.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation.  The medical records reveal that the 
appellant has condylomata acuminata on his penis and anus.  
At the time of the May 1996 examination, the lesions were 
pedunculated and brownish.  The subsequent medical evidence 
does not show that the nature of extent of the lesions had 
changed.  Accordingly, it can be said that the evidence does 
not show that the appellant's condylomata acuminata is 
characterized by exudation or itching constant with extensive 
lesions or marked disfigurement.  See 38 C.F.R. Part 4, 
Diagnostic Code 7806.  The appellant has not reported such, 
and the current medical evidence does not so reflect.  
Additionally, he has not reported, and the VA examiner stated 
specifically that he did not have any nervous manifestations 
as a result of his service-connected condylomata acuminata.  
See id.  Although Dr. Milam stated that the appellant would 
need general surgery for the condylomata acuminata on his 
anus, he did not make any clinical findings as to the current 
state of the condylomata acuminata.  The clinical findings 
and the appellant's description of his condylomata acuminata, 
are not indicative of any more than a 10 percent disability 
evaluation.  See id.  Additionally, there have been no 
findings of ulceration, extensive exfoliation, or crusting or 
an exceptionally repugnant skin disorder.  See id.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his skin disability has worsened, 
the medical findings do not support an evaluation in excess 
of 10 percent.  At the time of the May 1996 examination, the 
VA examiner did not report clinical findings that would be 
consistent with an evaluation in excess of 10 percent.  The 
Board attaches far greater probative weight to the clinical 
findings of a skilled, unbiased professional than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  Therefore, the Board finds that 
condylomata acuminata is no more than 10 percent disabling.  
The preponderance of the evidence is against the claim, and 
there is do doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).

The Board notes that the appellant requested that his 
10 percent disability evaluation be increased based upon the 
fact that his wife had contacted condylomata acuminata from 
him.  The RO properly informed the appellant that his 
benefits could not be increased based upon his wife's 
condition.



	(CONTINUED ON NEXT PAGE)



ORDER

An increased evaluation for condylomata acuminata is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

